


110 HR 6029 IH: Family Fairness Act of

U.S. House of Representatives
2008-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6029
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2008
			Ms. Baldwin (for
			 herself, Mr. Ellison,
			 Mr. Kildee,
			 Mr. Hastings of Florida,
			 Mrs. Capps,
			 Ms. Schakowsky,
			 Mr. Lewis of Georgia,
			 Mr. Cohen,
			 Ms. Moore of Wisconsin,
			 Mr. Grijalva,
			 Mrs. Maloney of New York,
			 Mr. Frank of Massachusetts,
			 Mr. Wynn, Mr. Kucinich, and Mr. McGovern) introduced the following bill;
			 which was referred to the Committee on
			 Education and Labor, and in addition to the Committees on
			 Oversight and Government
			 Reform and House
			 Administration, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend the Family and Medical Leave Act of 1993 to
		  eliminate an hours of service requirement for benefits under that
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 Family Fairness Act of
			 2008.
		2.Elimination of
			 hours of service requirementSection 101(2)(A) of the Family and Medical Leave Act of 1993 (29 U.S.C.
			 2611(2)(A)) is amended to read as follows:
			
				(A)In
				generalThe term eligible employee means an employee
				who has been employed, either as a full-time or part-time employee, for at
				least 12 months by the employer with respect to whom leave is requested under
				section
				102.
				.
		
